IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 355 EAL 2015
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No. 788
                                              :   EDA 2014 exited March 27, 2015,
                                              :   affirming the Judgment of Sentence of
TRUONG V. DUONG,                              :   the Philadelphia County Court of
                                              :   Common Pleas at Nos. CP-51-CR-
                     Petitioner               :   0014151-2012 and MC-51-CR-
                                              :   0019063-2012 exited February 28, 2014


                                         ORDER



PER CURIAM

AND NOW, this 29th day of February, 2016, upon review of Petitioner’s Substituted

Petition for Allowance of Appeal, which the Commonwealth has not opposed, we find as

follows: The Superior Court deemed Petitioner’s claims before that tribunal to have

been waived for Petitioner’s failure to include the relevant notes of testimony in the

original record, and then granted Petitioner’s motion to supplement the record and

issued an order deeming the submitted notes of testimony to be part of the certified

record. The Superior Court erred, however, in then failing to grant Petitioner’s

application for reconsideration of the merits of his waived claims. Accordingly,

Petitioner’s Substituted Petition for Allowance, wherein Petitioner seeks a remand to the

Superior Court for merits review of his claims on appeal, is hereby GRANTED, the order

of the Superior Court is VACATED, and this matter is REMANDED to the Superior

Court for consideration of the merits of Petitioner’s claims on appeal.
Mr. Justice Eakin did not participate in the decision of this matter.




                                    [355 EAL 2015] - 2